Citation Nr: 0735133	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  02-00 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome of the left knee.

2.  Entitlement to an initial compensable rating for pes 
planus.

3.  Entitlement to an initial compensable rating for 
tendonitis of the left ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1998 until May 
2000.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Montgomery, Alabama.

These matters were previously before the Board in July 2003, 
December 2004, and August 2005.  On those occasions, remands 
were ordered to accomplish additional development.  The 
August 2005 decision also granted a claim of entitlement to a 
higher initial rating for anxiety disorder, while dismissing 
withdrawn claims of entitlement to service connection for 
allergic rhinitis, sinusitis, and chronic cervicitis.  
Accordingly, the only issues remaining in appellate status 
are the three enumerated on the title page of this decision.  

In May 2005, the veteran provided testimony at a hearing 
before an Acting Veterans Law Judge sitting at the RO.  That 
Acting Veterans Law Judge has since left the Board.  By 
letter dated in September 2007, the veteran was apprised of 
her right to a new hearing.  However, in the veteran's 
response to such communication, she indicated that she did 
not want another hearing.  Therefore, the matters on appeal 
are ready for appellate consideration at this time.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
patellofemoral syndrome of the left knee has been productive 
of complaints of pain; objectively, the evidence shows normal 
extension and flexion to no worse than 137 degrees, with no 
additional functional limitation due to factors such as pain 
and weakness, with no radiographic evidence of arthritis, and 
with essentially normal stability.

2.  Throughout the rating period on appeal, the veteran's pes 
planus has been productive of complaints of pain; 
objectively, the evidence reveals a diagnosis of moderate pes 
planus, but indicates that the veteran's feet were not 
painful with gait or upon deep palpation.  

3.  Throughout the rating period on appeal, the veteran's 
tendonitis of the left ankle has been productive of 
complaints of pain; objectively, with moderate limitation of  
range of motion demonstrated, and with no showing of 
additional limitation of motion due to factors such as pain 
and weakness.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for patellofemoral syndrome of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 
4.71a, Diagnostic Code 5099-5024 (2007).

2.  The criteria for entitlement to an initial compensable 
evaluation for pes planus  have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5099-5024 
(2007).

3.  The criteria for entitlement to an initial 10 percent 
evaluation for tendonitis of the left ankle have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 
5099-5024 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

Here the veteran is appealing the initial rating assignments 
with respect to her left knee, pes planus, and left ankle 
disabilities.  In this regard, because the January 2001 
rating decision granted the veteran's claims of entitlement 
to service connection, such claims are now substantiated.  As 
such, her filing of a notice of disagreement as to the 
January 2001 determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§  5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.
  
The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Ratings Schedule Provisions," set forth 
the relevant diagnostic code (DC) for the disabilities at 
issue and included a description of the rating formulas for 
all possible schedular ratings under those diagnostic codes.  
The appellant was thus informed of what was needed not only 
to achieve the next-higher schedular rating, but also to 
obtain all schedular ratings above the evaluations that the 
RO had assigned.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
higher ratings for the service-connected disabilities at 
issue.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the claims file 
contains the veteran's own statements in support of her 
claim, to include testimony provided at a May 2005 
videoconference hearing before an Acting Veterans Law Judge.  
The Board has carefully reviewed such statements and 
concludes that she has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

The veteran is claiming entitlement to increased ratings for 
patellofemoral syndrome of the left knee, pes planus, and 
tendonitis of the left ankle.  At the outset, the Board notes 
that the veteran's claims stem from the initial assignment of 
her disability ratings.  As such, the claim requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

I.  Patellofemoral syndrome of the left knee.

Throughout the rating period on appeal, the veteran's 
patellofemoral syndrome of the left knee has been evaluated 
as 10 percent disabling, pursuant to Diagnostic Code 5099-
5024.  Diagnostic code 5024, which concerns tenosynovitis, 
instructs the rater to evaluate based on limitation of motion 
of the affected parts, as arthritis, degenerative, except 
gout which will be rated under Diagnostic Code 5002.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated based on limitation of motion of the 
affected joint.  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  Normal extension of the 
knee is to zero degrees. 38 C.F.R. § 4.71, Plate II. Normal 
flexion is 140 degrees. Id.

In the present case, VA examination in December 2000 revealed 
that the veteran had full flexion and extension of the left 
knee, from 0 to 145 degrees.  Physical examinations performed 
at Elgin Air Force Base in June 2002 and July 2002 also 
reflected full range of left knee motion.  A private physical 
therapy note in March 2005 revealed left knee range of motion 
from 0 to 137 degrees.  Most recently, VA examination in 
March 2006 indicated full range of motion of the left knee.  

The Board notes that, in rating musculoskeletal disabilities, 
it is appropriate to consider additional limitation of 
function due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
this regard, the veteran's October 2000 VA examination 
revealed complaints of left knee pain with squatting, 
kneeling or climbing stairs.  Objectively, there was mild to 
moderate tenderness to palpation of the lateral patella 
facets, and moderate to severe tenderness on palpation of the 
distal iliotibial band insertion.  Furthermore, a June 2002 
physical examination report from Elgin Air Force Base 
indicated acute tenderness overall the lateral collateral 
ligament.  At that time, the veteran was issued a hinged knee 
brace.  A subsequent July 2002 physical examination report 
from Elgin Air Force Base showed significant tenderness to 
palpation along the lateral joint line.  Private physical 
therapy notes dated in 2005 reveal continued complaints of 
left knee pain.  The veteran complained of functional 
limitation with regard to stair climbing, walking on uneven 
ground, prolonged standing, and prolonged sitting.  She also 
had difficulty crossing her legs due to left knee pain.  Left 
knee symptoms were also described at the veteran's May 2005 
hearing.  For example, tenderness and swelling were endorsed 
at that time.  Finally, upon VA examination in March 2006, 
the veteran reported flare-ups of left knee pain caused by 
increased activity.  Such flares occurred approximately once 
or twice a week, and lasted the rest of the day.  
Objectively, pain and stiffness were noted, but there was no 
change in range of motion with repetitive movement.  

While acknowledging the complaints and findings of left knee 
pain, as detailed above, the Board does not find support for 
an initial evaluation in excess of 10 percent for any portion 
of the rating period on appeal.  Indeed, the evidence 
reflects a disability picture characterized by essentially 
full range of left knee motion.  While pain is demonstrated, 
there is no objective showing that such pain has caused 
additional functional limitation such as to enable a finding 
that the veteran's disability picture is more closely 
approximated by the next-higher 20 percent rating under 
either Diagnostic Code 5260 or 5261.  

The Board has also considered whether the veteran is entitled 
to a compensable rating under any alternate Diagnostic Code.  
However, as the evidence fails to establish ankylosis, 
Diagnostic Code 5256 is not for application.  Similarly, as 
the evidence fails to demonstrate malunion of the tibia or 
fibula, a higher rating is not possible under Diagnostic Code 
5262.  Finally, as there is no showing of genu recurvatum, 
Diagnostic Code 5263 is inapplicable.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings do not establish loss of either flexion or extension 
to a compensable degree.  Thus, assignment of separate 
evaluations for limitation of flexion and extension of the 
left leg is not appropriate here. 

Further regarding the question of entitlement to separate 
evaluations, the Board 
calls attention to the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97).  That opinion provides that 
a claimant who has arthritis and instability of the knee may, 
in some circumstances, be rated separately under Diagnostic 
Codes 5003 and 5257.  See also VAOPGCPREC 9-98.  

In the present case, it does not appear that the claims file 
contains a diagnosis of arthritis confirmed by x-ray 
findings.  Indeed, x-rays taken in conjunction with the 
veteran's VA examination in October 2000 showed a normal left 
knee.  No other radiographic evidence of record shows left 
knee arthritis.  Consequently, VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98 cannot serve as a basis for a grant of a 
separate rating for left knee instability here.  In any 
event, even if arthritis were present here, the evidence does 
not demonstrate left knee instability.  Indeed, the veteran 
denied catching, locking, or instability pattern at her 
October 2000 VA examination.  She did report locking at her 
May 2005 hearing, but this is not substantiated by the 
clinical findings throughout any portion of the rating period 
on appeal.  Indeed, at her October 2000 VA examination there 
was no significant laxity of varus or valgus stressing.  
Lachman's test and pivot shift test were both negative, as 
was the anterior drawer sign.  Examination reports dated in 
2002 from Elgin Air Force Base, while noting a positive 
patellofemoral grind, also showed negative patellar 
apprehension, negative Lachman's, negative varus/valgus 
stress, and negative anterior and posterior drawer sign.  The 
knee ligaments were noted to be stable upon VA examination in 
March 2006.  Given these essentially normal findings with 
respect to left knee stability, a separate evaluation 
pursuant to VAOPGCPREC 23-97 and VAOPGCPREC 9-98 would be 
appropriate here even if left knee arthritis is present.  

In conclusion, the evidence does not support an evaluation in 
excess of 10 percent for the veteran's patellofemoral 
syndrome of the left knee over any portion of the rating 
period on appeal.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).



II.  Pes planus

Throughout the rating period on appeal, veteran has been 
assigned a noncompensable rating for bilateral pes planus, 
pursuant to Diagnostic Code 5276.  Under that Code section, a 
noncompensable evaluation is warranted where the evidence 
demonstrates mild symptoms relieved by built-up shoe or arch 
support.  A 10 percent evaluation is warranted for moderate 
pes planus, with weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral.  

In the present case, VA examination in October 2000 revealed 
mild to moderate pes planus with slight 10 degrees calcaneal 
valgus deformity of the left heel.  There was no swelling or 
effusion of the feet.  A private clinical record in October 
2000 indicated that she was using orthotics for her foot 
pain.  An October 2001 MRI of the left foot was normal.  Most 
recently, an August 2006 addendum to a March 2006 examination 
report contained a diagnosis of moderate bilateral pes 
planus, correctable with toe raising.  The veteran's feet 
were not painful with gait, to deep palpation, or at any 
other parts of the examination.  

Again, in rating musculoskeletal disabilities, the Board must 
also consider additional limitation of function due to 
factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the 
October 2000 VA examination report noted complaints of 
bilateral foot pain, worse on the left.  The veteran reported 
pain with walking in excess of 10 minutes.  She could only 
grocery shop or walk through a mall for a half hour before 
she had to stop due to foot pain.  Private treatment records 
dated in 2000 further reflect complaints of foot pain.  In an 
October 2000 report, the veteran stated that she was unable 
to stand on her feet for any prolonged period of time.  
Physical therapy treatment notes dated in 2005 continue to 
reflect complaints of foot pain.  

While acknowledging the complaints and findings of bilateral 
foot pain, as detailed above, the Board does not find support 
for an initial compensable evaluation for any portion of the 
rating period on appeal.  Indeed, while a diagnosis of mild 
to moderate pes planus is of record, the clinical findings 
simply fail to demonstrate
weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet, bilateral or unilateral, such as to justify 
assignment of the next-higher 10 percent rating, even when 
considering the factors of additional functional limitation 
set forth in DeLuca.  

In conclusion, the evidence does not support a compensable 
evaluation for the veteran's pes planus over any portion of 
the rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

III.  Tendonitis of the left ankle

Throughout the rating period on appeal, veteran has been 
assigned a noncompensable rating for tendonitis of the left 
ankle, pursuant to Diagnostic Code 5299-5271.  Under that 
Code section, the next-higher 10 percent evaluation is 
warranted where the evidence demonstrates moderate limitation 
of ankle motion.  

In the present case, VA examination in October 2000 revealed 
unrestricted active motion of the left ankle, with 10 degrees 
of dorsiflexion, 40 degrees of plantar flexion, 20 degrees of 
eversion, and 40 degrees of inversion.  There was no 
significant laxity with drawers and talar tilt testing of the 
ankle.  There was no swelling, effusion, discoloration or 
increased warmth of the left ankle or foot.  A subsequent May 
2005 private clinical record indicated left ankle tightness.  
Range of ankle motion was full and symmetrical upon VA 
examination in March 2006.  The examiner did not record the 
measure figures in this later examination.  Normal range of 
motion for the ankle is 20 degrees for dorsiflexion and 45 
degrees for plantar flexion. 38 C.F.R. § 4.71, Plate II.  
While there is evidence of some limitation of motion in 
October 2000, it is not marked in nature and has not been 
duplicated in the later examination report.  

As previously discussed, in rating musculoskeletal 
disabilities, the Board must also consider additional 
limitation of function due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
this vein, the Board acknowledges the veteran's complaints of 
left ankle pain.  For example, at her May 2005 hearing, she 
stated that her left ankle symptomatology prevented her from 
doing prolonged walking activity.  She explained that she was 
thus limited to seated activity, which in turn caused her 
ankle to stiffen up.  She also noted that she could not wear 
sneakers in the workplace, increasing her discomfort.  

Based on the objective evidence detailed above, moderate 
limitation of left ankle motion has been demonstrated here.  
Recorded range of motion findings do not reflect full motion 
of the left ankle.  The veteran's complaints of left ankle 
pain, along with some limitation of motion of the left ankle 
demonstrates that pain has resulted in some additional 
functional limitation such as to enable a finding that her 
disability picture is analogous to a 10 percent rating under 
Diagnostic Code 5271, but no more as dorsiflexion is half of 
normal and plantar flexion is limited by just 5 degrees. 

The Board has also considered whether any alternate 
Diagnostic Codes could afford the veteran a higher evaluation 
here.  However, as there is no showing of ankylosis, 
Diagnostic Code 5270 and 5272 are not for application.  As 
there is no demonstration of malunion of the os calcis or 
astragalus, Diagnostic Code 5273 is inapplicable.  There are 
no other relevant Code sections for consideration.

In conclusion, the evidence supports a 10 percent evaluation 
for the veteran's tendonitis of the left ankle over the 
entire rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).



Final considerations

The evidence does not reflect that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
patellofemoral syndrome of the left knee is denied.

Entitlement to an initial compensable rating for pes planus 
is denied.

Entitlement to an initial 10 percent rating for tendonitis of 
the left ankle is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


